Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/727,600 has a total of 5 claims pending in the application; there is 1 independent claim and 4 dependent claims, all of which are ready for examination by the examiner.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant Application No. 17/727,600, filed 04/22/2022 is a continuation of 16839708, filed 04/03/2020, now abandoned. The instant application No. 17/727,600 claims foreign priority to 10-2019-0105263, filed 08/27/2019. All of the certified copies of the priority documents have been received.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/22/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
OBJECTIONS
Claim Objections
Claims 3-4 are objected to because of the following informalities:  The limitations “wherein the pages corresponding to the received virtual address is allocated” (lines 2-3 of each of claims 3 and 4) should be amended to read  “wherein the pages corresponding to the received virtual address are allocated”.  Appropriate correction is required.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hot page detection history" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5 are rejected for encompassing the deficiencies in independent claim 1.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 2013/0159597) in view of Kotte et al. (US 2015/0347296).
As per claim 1. A memory allocation method, comprising: receiving, by a central processing unit (CPU), a page allocation request and a virtual address; [Cheong teaches “The space management part 1114 manages free data blocks (i.e., a storage space not used) of the hybrid storage device 2000. The space management part 1114 assigns a physical block in which a data block will be stored when a data block moves between storage media and a write operation of data block from a host is performed. A mapping relation between a logical block and an assigned physical block is stored in the mapping table MT inside the cache memory 1120 by the mapping management part 1112.” (par. 0036) “The I/O management part 1115 stores a data block in an area which a physical block assigned by the space management part 1114 indicates. The I/O management part 1115 receives physical block information corresponding to a logical block received from the host and the mapping management part 1112 when a read operation is performed. The I/O management part 1115 reads a data block of an area which a physical block indicates according to the received physical block. When a movement of a hot data block and a cold data block between storage media is performed, the I/O management part 1115 controls each storage medium to perform a read and write operations of the data block.” (par. 0037)]
checking, by the CPU, the hot page detection history of a physical address corresponding to the received virtual address; and [Cheong teaches “A hybrid storage device in accordance with some embodiments of the inventive concept monitors a read request and a write request from a host to collect information on an access frequency and access time to a logical block and measures a temperature (hot, cold) by logical blocks on the basis of the information. The hybrid storage device stores a hot data block in a first storage medium (e.g., DDR-SSD) and stores a cold data block in a second storage medium (e.g., HDD).” (par. 0017) “In the mapping table MT illustrated in FIG. 3, a physical block corresponding to each logical block is recorded. For convenience of cognition, only information about 0 through 4 logical blocks is expressed in the mapping table MT of FIG. 3. The mapping table MT includes physical block information in the solid state drive 2200 corresponding to each logical block and physical block information in the hard disk drive 2300 corresponding to each logical block. A type of data block corresponding to each logical block is recorded in the mapping table MT. In the mapping table MT of FIG. 3, "h" means a hot data block and "c" means a cold data block.” (par. 0031)]; thus, the mapping table illustrates logical block addresses mapped to physical addresses and also the hot and cold indicators (fig. 3 and related text), where since each entry includes the physical address mapped to the logical address, the hot and cold indicators can be said to be of the physical address; however, Cheong does not expressly refer to the hot/cold indicators and hot page detection history 
allocating pages, corresponding to the received virtual address, to a first memory of a first memory device and a second memory of a second memory device based on a result of the check [Cheong teaches “The hybrid storage device stores a hot data block in a first storage medium (e.g., DDR-SSD) and stores a cold data block in a second storage medium (e.g., HDD).” (par. 0017) “FIG. 5 is a flow chart illustrating an operation method of hybrid storage device 2000 in accordance with some embodiments of the inventive concept. Referring to FIGS. 2 and 5, in S110, the solid state drive 2200 stores hot data blocks and the hard disk drive 2300 stores cold data blocks. In S120, the hybrid controller 1100 distinguishes whether types of data blocks stored in the hybrid storage device 2000 are changed or not with reference to the mapping table MT. According to a distinguishment result, S130 is selectively performed.” (par. 0045)  “In the S130, the hybrid controller 1100 copies data block having changed type to a different storage media. If a type of data block stored in the hard disk drive 2300 is changed to hot data, the hybrid controller 1100 stores a corresponding data block in the solid state drive 2200. Consequently, the hybrid controller 1100 controls the two storage media so that hot data blocks are stored in the solid state drive 2200 and cold data blocks are stored in the hard disk drive 2300.” (par. 0046) “In S140, the hybrid controller 1100 continuously monitors the mapping table MT to distinguish whether a type of copied data block is changed again or not. According to a distinguishment result, S150 is selectively performed.” (par. 0047)]. 
	Regarding the hot/cold indicators and hot page detection history of a physical address, Kotte teaches [“determining whether the region is accessed by the plurality of I/O requests more than a predetermined threshold number of times during a predetermined time period is based on information stored (e.g., data gathered regarding the plurality of I/O requests) in a data structure (e.g., region data structure 244-i, FIG. 2B) for maintaining a history of I/O request patterns in the region for the predetermined time period” (par. 0100) “the storage device determines (628) whether a subsequent write request from the host is to a region marked with the hot region indicator (e.g., a hot region). For example, if a subsequent write request is to LBA 3 of region 310-1 (FIG. 3), the storage device determines whether region 310-1 is marked with the hot region indicator. In some embodiments, the storage device uses a history table (e.g., history table 224, FIG. 2A) to determine whether a subsequent write request from the host is to a region marked with the hot region indicator, as described above with respect to FIGS. 2A and 2B.” (par. 0108) (see par. 0112) “the storage device, in accordance with a determination that the write request is to a region marked with the hot region indicator (e.g., to a hot region), stores (630) data specified by the write request to an open block marked with the hot block indicator (e.g., to a hot block). Using the above example, in accordance with a determination that the write request to LBA 3 is to a hot region, the storage device stores data specified by the write request to an open block marked with the hot region indicator (e.g., to an active hot block specified by bank data 430). In some embodiments, data write module 216 (FIG. 2A) determines the bank(s) and block(s) to which to write data specified by a write command received from a host system.” (par. 0109; see par. 0110) where “the storage device, in accordance with a determination that the write request is to a region not marked with the hot region indicator (e.g., to a cold region), stores (632) data specified by the write request to an open block not marked with the hot block indicator (e.g., to a cold block). For example, if a subsequent write request to specified LBA is to a cold region, the storage device stores data specified by the write request to an open block not marked with the hot block indicator (e.g., to an active block specified by bank data 430). In some embodiments, when a current open block not marked with the hot block indicator (e.g., an active block) is filled, a new block is opened (which is not marked with the hot block indicator) and becomes the new active block. In some embodiments, a data write module (e.g., data write module 216, FIG. 2A), in accordance with a determination that the write request is to a region not marked with the hot region indicator, stores data specified by the write request to an open block not marked with the hot block indicator, as described above with respect to FIG. 2A.” (par. 0111)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Cheong to use the hot/cold indicators and hot page detection history in the hot/cold detection, as taught by Kotte since doing so would provide the benefits of enhancing performance and endurance of memory devices while prioritizing block allocation based on I/O history for logical address regions (pars. 0004 and 0005). 
Therefore, it would have been obvious to combine Cheong and Kotte for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 5. The memory allocation method according to claim 1, wherein the first memory device has an access latency longer than the second memory device [Cheong teaches “The first and second storage media 1200 and 1300 are connected to the hybrid controller 1100. The first and second storage media 1200 and 1300 operate in response to a control of the hybrid controller 1100. The first and second storage media 1200 and 1300 may have different characteristics. For instance, the whole storage space of the second storage medium 1300 is greater than the whole storage space of the first storage medium 1200. An operation speed (e.g., a read, write or erase speed) of the first storage medium 1200 is higher than an operation speed of the second storage medium 1300. The first and second storage media 1200 and 1300 may be constituted by various storage units such as a nonvolatile memory, a volatile memory and a hard disk drive.” (par. 0024). “Referring to FIG. 2, the first storage medium 1200 may be a solid state drive (SSD) 2200 and the second storage medium 1300 may be a hard disk drive (HDD) 2300. The first storage medium 1200 may be a solid state drive (DDR-SSD) 2200 including a DRAM which is a volatile memory. The solid state drive 2200 provides a higher operation speed than the hard disk drive 2300 while a storage space of the hard disk drive 2300 is greater than a storage space of the solid state drive 2200. Assume that the first storage medium 1200 is the solid state drive 2200 and the second storage medium 1300 is the hard disk drive 2300. However, the inventive concept is not limited thereto.” (par. 0025)].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 2013/0159597) in view of Kotte et al. (US 2015/0347296) as applied in the rejection of claim 1 above, and further in view of Choi (US  2016/0357480).
As per claim 2. The memory allocation method according to claim 1, wherein the checking of the hot page detection history includes: checking a hot page flag of a page mapping entry, which includes the received virtual address, among a plurality of page mapping entries [Cheong teaches “The mapping table MT includes physical block information in the solid state drive 2200 corresponding to each logical block and physical block information in the hard disk drive 2300 corresponding to each logical block. A type of data block corresponding to each logical block is recorded in the mapping table MT. In the mapping table MT of FIG. 3, "h" means a hot data block and "c" means a cold data block.” (par. 0031). Kotte teaches “hot region flag 264 that is used for tracking whether a total number of write requests to the region has exceeded a write threshold” (par. 0079)] but the combination does not expressly refer to a hot page flag of a page mapping entry, which includes the received virtual address; however, regarding these limitations, Choi teaches “storing hot/cold information respectively corresponding to the plurality of page data in a mapping table representing the relationship between physical page addresses and logical addresses of the plurality of page data stored in the plurality of blocks.” (par. 0014) “since the first data DATA<1> stored in the first page P<1> of the selected memory block 152 has cold tendency, when updating the mapping table for mapping the logical address LBA of “K+1” and the physical address PBA of “P1” the value of “0” is updated and stored together. FIG. 14 exemplarily shows the hot/cold information “00011001000011” stored together with the physical addresses PBA and the logical addresses LBA in the memory 144 for the plurality of data DATA<1:14>.” (par. 0164)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cheong and Kotte to expressly have as taught by Choi since doing so would provide the benefits of efficiently storing data provided from a host according to hot/cold information (par. 0005). 
Therefore, it would have been obvious to combine Cheong, Kotte and Choi for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 3. The memory allocation method according to claim 2, wherein the pages corresponding to the received virtual address is allocated to the second memory of the second memory device, when the flag of the page mapping entry is set as a set state [Cheong teaches “In the mapping table MT illustrated in FIG. 3, a physical block corresponding to each logical block is recorded. For convenience of cognition, only information about 0 through 4 logical blocks is expressed in the mapping table MT of FIG. 3. The mapping table MT includes physical block information in the solid state drive 2200 corresponding to each logical block and physical block information in the hard disk drive 2300 corresponding to each logical block. A type of data block correspo(nding to each logical block is recorded in the mapping table MT. In the mapping table MT of FIG. 3, "h" means a hot data block and "c" means a cold data block.” (par. 0031) “FIG. 5 is a flow chart illustrating an operation method of hybrid storage device 2000 in accordance with some embodiments of the inventive concept. Referring to FIGS. 2 and 5, in S110, the solid state drive 2200 stores hot data blocks and the hard disk drive 2300 stores cold data blocks.” (par. 0045); thus allocating hot data in SSD and cold data in hard disk drive but Cheong does not expressly refer to the hot indicator as a flag in a set state; however, regarding these limitations, Kotte teaches “in accordance with a determination that the region is accessed more than the predetermined threshold number of times during the predetermined time period, marks (614) the region with a hot region indicator. In some embodiments, marking the region with a hot region indicator includes storing a flag (e.g., hot region flag 264, FIG. 2B) or other marker for the region. In some embodiments, marking the region with a hot region indicator includes setting the flag to “true” or “1” (as opposed to “false” or “0”). For example, in some embodiments, in accordance with a determination that region 310-1 (FIG. 3) is accessed more than the predetermined threshold number of times during the predetermined time period, the storage device marks region 310-1 with a hot region indicator by setting the hot region flag 264 (FIG. 2B) to “1” in the region data structure associated with region 310-1 (e.g., region data structure 244-1, FIG. 2B).” (par. 0104) “Each block includes a plurality of pages and corresponds to a predefined range of physical addresses in a physical address space of the storage device. In some embodiments, identifying open blocks associated with the region includes identifying open blocks associated with the region using a mapping table (e.g., forward mapping table 402, FIG. 4). For example, if LBA 0, LBA 1, and LBA 2 of FIG. 4 are in a first region (e.g., region 310-1, FIG. 3) that is marked with the hot region indicator, the storage device identifies block 3 (of bank 1), block 2043 (of bank 5), and block 6 (of bank 2) as associated with the region, and if all three blocks are open (e.g., not full and thus, available for writing new data), block 3, block 2043, and block 6 are marked with a hot block indicator.” (par. 0105). Choi additionally teaches “FIG. 14 shows the memory 144 included in the controller 130. The memory 144 may store a mapping table representing mapping relation between physical addresses PBA of the memory block 152 and corresponding logical addresses LBA. For example, the mapping table of the memory 144 stores the mapping relation between physical addresses “P1” to “P14” of the plurality of data DATA<1:14> stored in the selected memory block 152 as the physical addresses PBA and the corresponding logical addresses “K+1” to “K+14” as the logical addresses LBA.” (par. 0162) “the memory 144 may further store the hot/cold information for the plurality of data DATA<1:14> stored in the selected memory block 152. In the memory 144, the physical addresses PBA, the logical addresses LBA, and the hot/cold information may correspond to one another for each of the plurality of data DATA<1:14>. In accordance with the exemplary embodiment of the present invention, the controller 130 may update the hot/cold information for each of the plurality of data DATA<1:14> when updating the mapping table.” (par. 0163) “For example, since the first data DATA<1> stored in the first page P<1> of the selected memory block 152 has cold tendency, when updating the mapping table for mapping the logical address LBA of “K+1” and the physical address PBA of “P1” the value of “0” is updated and stored together. FIG. 14 exemplarily shows the hot/cold information “00011001000011” stored together with the physical addresses PBA and the logical addresses LBA in the memory 144 for the plurality of data DATA<1:14>.” (par. 0164)].
As per claim 4. The memory allocation method according to claim 2, wherein the pages corresponding to the received virtual address is allocated to the first memory of the first memory device, when the hot page flag of the page mapping entry is set as a reset state [The rationale in the rejection of claim 3 is herein incorporated. Cheong teaches allocating cold data corresponding to the received logical addresses to hard disk drive (pars. 0031; 0045). Kotte teaches “Thus, if (i.e., in accordance with a determination that) the respective region still meets certain criteria (e.g., if the respective region is still a hot region), one or more other parameters (e.g., one or more respective flags 260) of the data structure are not reset until a later time (e.g., hot region flag 264, FIG. 2B, is not reset until the region is no longer hot).” (par.  0103). Choi teaches “For example, since the first data DATA<1> stored in the first page P<1> of the selected memory block 152 has cold tendency, when updating the mapping table for mapping the logical address LBA of “K+1” and the physical address PBA of “P1” the value of “0” is updated and stored together. FIG. 14 exemplarily shows the hot/cold information “00011001000011” stored together with the physical addresses PBA and the logical addresses LBA in the memory 144 for the plurality of data DATA<1:14>.” (par. 0164)].
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Uppal et al. (US 2018/0081541) teaches “a monitor in the system software (e.g., operating system, device drivers, middleware) is implemented to record and process memory sample data across system 100 and collect page access frequencies for virtual address and/or physical address pages. In one embodiment, predictive migration can use other history data to infer which pages will be accessed soon. In another embodiment, the monitor periodically ranks pages based on recent access frequency and remaps any frequently accessed pages currently mapped to second memory level 112 to first memory level 110. In one embodiment, at the end of each sampling interval, the top-N most frequently accessed pages will be placed into first memory level 110, with the value of N varying from embodiment to embodiment. In one embodiment, the value of N can correspond to the capacity of first memory level 110. By performing counting and migration, the monitor can decay access counts from the previous time interval, thus time averaging page access frequencies.” (par. 0017). 
Kim et al. (US 2008/0077729) teaches “the mapping may be performed in the units of sectors, pages, or blocks, but the invention is not limited thereto.” (par. 0028) “The mapping management unit 130 may map the logical address used for the user request unit 110 to request an operation to one of the physical addresses of the first memory area 121 and the second memory area 122. In this exemplary embodiment of the invention, for example, a logical address area is divided into a first logical address area for metadata of an application that is frequently updated and a second logical address area for an application user data that is less frequently updated and has a larger size than the metadata. In addition, the mapping management unit 130 may perform mapping in the units of sectors, pages, or blocks, but the invention is not limited thereto.” (par. 0034).
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-5 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 4, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135